DETAILED ACTION
Claims 1-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 1 is objected to because of the following informalities:  "each zone" is ambiguous as to the metes and bounds of the limitation.  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., each zone of the plurality of zones).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation “the zone” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 depends upon itself.  Applicant is advised that the terminology should be clarified to remove the typographical .  Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, the first row and the second row are described as facing each other and particular zones are described as facing each other.  However, it is unclear how the rows and zones face each other (e.g., an access port of each zone faces each other, a front of each zone faces each other across a transport bay).  In other words, what components of the rows/zones face each other?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2007/0244594 (Chik).


Claim 1:
The cited prior art describes an automated warehousing system, (Chik: “FIG. 2 shows a layout of an automated material handling system (AMHS) 202 in accordance with one embodiment of the invention.” Paragraph 0019)
applicable for a display panel production line, comprising (Chik: “The AMHS can also be used in the manufacturing of other products, for example, LCD panels.” Paragraph 0019)
a plurality of zones, (Chik: see the bays 220 as illustrated in figure 2 and as described in paragraph 0019)
a server host, (Chik: see the manufacturing execution system (MES) 470 as illustrated in figure 4 and as described in paragraph 0021)
a controller, and (Chik: “An AMHS controller is used for controlling the movements of the transports in the system.” Paragraph 0019)
at least one moving device; (Chik: “A transport system, such as an AMHS is provided for the main bay and bays. The AMHS, in the embodiment, for example, comprises an overhead transport (OHT) system. The overhead transport system includes tracks 222 and 242 in which transport vehicles travel. Other types of transport systems are also useful. Typically, a loop contains multiple vehicles and travel in one direction. Other configurations, bi-directional travel within a loop, can also be useful. Transport vehicles in tracks 222 facilitate transfer of wafers contained in a carrier to tools within a bay (intra-bay) while transport vehicles in track 242 facilitate transfer of carriers between bays (inter-bay). Various types of carriers, such as front opening unified pods (FOUPs) can be used. Other types of carriers, including standard mechanical interface (SMIF) pods, are also useful.” Paragraph 0019)
wherein each zone corresponds to one manufacturing process for an in-process product; (Chik: “FIG. 3 illustrates an exemplary tool 350 disposed in a bay. The tool can be any type of tool. The tool, for example, can be any type of tool used in semiconductor processing, such as a chemical vapor deposition (CVD) tool, an etcher, or an implanter. Other types of tools are also useful. The tool can include a plurality of load ports 351a-d. By providing multiple load ports, a tool can process multiple lots at the same time, thereby increasing throughput. Tools with other number of load ports (including 1) are also useful.” Paragraph 0020)
each zone is configured to store the in-process product that is to be processed under the manufacturing process corresponding to the each zone; (Chik: see the stocker 260 as illustrated in figure 2 and as described in paragraph 0019; “A stocker 260 for temporary storage of carriers is provided. In one embodiment, a stocker is associated with each bay.” Paragraph 0019)
the server host is configured to manage production information of the in-process product and send the production information to the controller; and (Chik: see the manufacturing execution system (MES) 470 as illustrated in figure 4 and as described in paragraph 0021; “As shown in FIG. 4, the system comprises a manufacturing execution system (MES) 470. The MES monitors and tracks execution or operations in the manufacturing plant. For example, the MES tracks the location of carriers, status of tools, lot reservations and lot status. Other types of functions associated with the manufacturing plant can also be tracked by the MES. The MES interfaces with an event manager (EM) 471 and machine supervisory program (MSP) 490. The EM interfaces with a real time dispatcher (RTD) 480. The EM, in one embodiment, performs destination and priority analysis of materials which have been processed by a tool upon the event of the tool issuing an unload request. The RTD provides dispatching of carrier or lot sequences while the MSP provides communication with equipment and MES. The MES relays information to the AMHS for transporting carriers.” Paragraph 0021; “Once the next destination equipment is identified, the MES determines whether the equipment is available. If the equipment is not available, the MES instructs the AMHS to deliver the carrier to the stocker at step 657. On the other hand, if the equipment is available, the MES determines whether the lot has priority to be processed at the destination equipment. Priority rules can be designed in accordance with needs of a specific manufacturing facility. For example, priority can be determined based on lot type and/or schedule completion date (SCD). The AMHS delivers the carrier to the equipment at step 647 if it has priority, or else, to the stocker at step 657 if there is no priority.” Paragraph 0023)
the controller is configured to, based on the received production information, after completion of one corresponding manufacturing process, control the moving device to move the in-process product to the zone that corresponds to the next manufacturing process to be performed at the in-process product. (Chik: “An AMHS controller is used for controlling the movements of the transports in the system.” Paragraph 0019; “The MES relays information to the AMHS for transporting carriers. In accordance with one embodiment of the invention, the AMHS comprises an event based AMHS. When a tool has finished processing a lot of wafers or a lot has been unloaded, the MSP informs the MES that the tool requires the services of the AMHS.” Paragraph 0021; “The AMHS delivers the carrier to the equipment at step 647 if it has priority, or else, to the stocker at step 657 if there is no priority.” Paragraph 0023)

Claim 9:
The cited prior art describes a display panel production line comprising: 
the automated warehousing system of claim 1, and  (Chik: “FIG. 2 shows a layout of an automated material handling system (AMHS) 202 in accordance with one embodiment of the invention.” Paragraph 0019)
a plurality of manufacturing process stations for manufacturing display panels. (Chik: “The AMHS can also be used in the manufacturing of other products, for example, LCD panels.” Paragraph 0019; “FIG. 3 illustrates an exemplary tool 350 disposed in a bay. The tool can be any type of tool. The tool, for example, can be any type of tool used in semiconductor processing, such as a chemical vapor deposition (CVD) tool, an etcher, or an implanter. Other types of tools are also useful. The tool can include a plurality of load ports 351a-d. By providing multiple load ports, a tool can process multiple lots at the same time, thereby increasing throughput. Tools with other number of load ports (including 1) are also useful.” Paragraph 0020)

Claim 11:
The cited prior art describes a logistics delivery method for the automated warehousing system of any one of claim 1, comprising: (Chik: “FIG. 2 shows a layout of an automated material handling system (AMHS) 202 in accordance with one embodiment of the invention.” Paragraph 0019)
managing production information of an in-process product; and (Chik: see the processes to determine the transfer options of the AMHS as illustrated in figures 6, 7 and as described in paragraphs 0023-0024; “At step 617, the MSP informs the MES that a tool has finished processing a lot. This event initiates the MES in conjunction with, for example, the EM to perform "Where Next" and "What Next" analysis at steps 627 and 637 respectively. In one embodiment, "Where Next" indicates the next destination of the processed lot from the tool. "What Next" indicates which lot is to be processed at the next destination. Once the next destination equipment is identified, the MES determines whether the equipment is available. If the equipment is not available, the MES instructs the AMHS to deliver the carrier to the stocker at step 657. On the other hand, if the equipment is available, the MES determines whether the lot has priority to be processed at the destination equipment. Priority rules can be designed in accordance with needs of a specific manufacturing facility. For example, priority can be determined based on lot type and/or schedule completion date (SCD). The AMHS delivers the carrier to the equipment at step 647 if it has priority, or else, to the stocker at step 657 if there is no priority.” Paragraph 0023)
according to the production information, after completion of one corresponding manufacturing process, moving the in-process product to a zone that corresponds to the next manufacturing process to be performed at the in-process product. (Chik: see the process flow 701 to move a batch of material from tool to tool as illustrated in figure 7 and as described in paragraph 0024; “A successful lot reservation causes the EM to issue a transportation request to the MES, causing it to request the AMHS to pick up the carrier from Tool A for delivery to Tool B4 at step 763.” Paragraph 0030; “In the case where the next destination is a tool (Tool B2), the EM determines if the tool is available. For example, the EM checks the status of the tool to ensure that it can accept the lot contained in the carrier for processing.” Paragraph 0026; “In one embodiment, the "Where Next" analysis is performed by the EM. In one embodiment, the EM requests a list of available destinations for the carrier. The available destination can be a stocker or a tool. In one embodiment, a tool destination takes priority over stocker destination. Factors used in determining available tool destinations include, for example, available tools for performing the next process on the material, status of the tools, as well as tool capabilities. Other factors, such as recipe availability or any tool dedication, can also be incorporated into the analysis. For example the tools can be filtered if the required recipe is not available.” Paragraph 0025)

Claim 13:
The cited prior art describes the method of claim 11, wherein according to the production information, after completion of one corresponding manufacturing process, moving the in-process product to a zone that corresponds to the next manufacturing process to be performed at the in-process product, includes: 
according to the production information, after completion of one corresponding manufacturing process, using the controller of the automated warehousing system to control the moving device of the automated warehousing system to move the in-process product to the zone that corresponds to the next manufacturing process to be performed at the in-process product. (Chik: “An AMHS controller is used for controlling the movements of the transports in the system.” Paragraph 0019; “The MES relays information to the AMHS for transporting carriers. In accordance with one embodiment of the invention, the AMHS comprises an event based AMHS. When a tool has finished processing a lot of wafers or a lot has been unloaded, the MSP informs the MES that the tool requires the services of the AMHS.” Paragraph 0021; “The AMHS delivers the carrier to the equipment at step 647 if it has priority, or else, to the stocker at step 657 if there is no priority.” Paragraph 0023; see the process flow 701 to move a batch of material from tool to tool as illustrated in figure 7 and as described in paragraph 0024; “A successful lot reservation causes the EM to issue a transportation request to the MES, causing it to request the AMHS to pick up the carrier from Tool A for delivery to Tool B4 at step 763.” Paragraph 0030; “In the case where the next destination is a tool (Tool B2), the EM determines if the tool is available. For example, the EM checks the status of the tool to ensure that it can accept the lot contained in the carrier for processing.” Paragraph 0026; “In one embodiment, the "Where Next" analysis is performed by the EM. In one embodiment, the EM requests a list of available destinations for the carrier. The available destination can be a stocker or a tool. In one embodiment, a tool destination takes priority over stocker destination. Factors used in determining available tool destinations include, for example, available tools for performing the next process on the material, status of the tools, as well as tool capabilities. Other factors, such as recipe availability or any tool dedication, can also be incorporated into the analysis. For example the tools can be filtered if the required recipe is not available.” Paragraph 0025)

Claim 15:
The cited prior art describes a logistics delivery method for the display panel production line of claim 9, comprising: 
managing production information of an in-process product;  (Chik: see the processes to determine the transfer options of the AMHS as illustrated in figures 6, 7 and as described in paragraphs 0023-0024; “At step 617, the MSP informs the MES that a tool has finished processing a lot. This event initiates the MES in conjunction with, for example, the EM to perform "Where Next" and "What Next" analysis at steps 627 and 637 respectively. In one embodiment, "Where Next" indicates the next destination of the processed lot from the tool. "What Next" indicates which lot is to be processed at the next destination. Once the next destination equipment is identified, the MES determines whether the equipment is available. If the equipment is not available, the MES instructs the AMHS to deliver the carrier to the stocker at step 657. On the other hand, if the equipment is available, the MES determines whether the lot has priority to be processed at the destination equipment. Priority rules can be designed in accordance with needs of a specific manufacturing facility. For example, priority can be determined based on lot type and/or schedule completion date (SCD). The AMHS delivers the carrier to the equipment at step 647 if it has priority, or else, to the stocker at step 657 if there is no priority.” Paragraph 0023)
processing the in-process product in accordance with production process of display panels; and (Chik: “The AMHS can also be used in the manufacturing of other products, for example, LCD panels.” Paragraph 0019; “In one embodiment, the "Where Next" analysis is performed by the EM. In one embodiment, the EM requests a list of available destinations for the carrier. The available destination can be a stocker or a tool. In one embodiment, a tool destination takes priority over stocker destination. Factors used in determining available tool destinations include, for example, available tools for performing the next process on the material, status of the tools, as well as tool capabilities. Other factors, such as recipe availability or any tool dedication, can also be incorporated into the analysis. For example the tools can be filtered if the required recipe is not available.” Paragraph 0025)
moving the in-process product to the zone that corresponds to a next manufacturing process to be performed at the in-process product according to the production information, after completion of one manufacturing process. (Chik: see the process flow 701 to move a batch of material from tool to tool as illustrated in figure 7 and as described in paragraph 0024; “A successful lot reservation causes the EM to issue a transportation request to the MES, causing it to request the AMHS to pick up the carrier from Tool A for delivery to Tool B4 at step 763.” Paragraph 0030; “In the case where the next destination is a tool (Tool B2), the EM determines if the tool is available. For example, the EM checks the status of the tool to ensure that it can accept the lot contained in the carrier for processing.” Paragraph 0026)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0244594 (Chik) in view of U.S. Patent Application Publication No. 2008/0051985 (D’Andrea).


Claim 2:
Chik does not explicitly describe a maintenance zone as described below.  However, D’Andrea teaches the maintenance zone as described below.  
The cited prior art describes the automated warehousing system of claim 1, further comprising: 
at least one maintenance zone; (D’Andrea: “In such embodiments, resource scheduling module 92 may select a destination at or near an appropriate automated repair station 992, such as cells 14m, 14n, and 14o, in response to determining mobile drive unit 20d needs repair or, in response to determining mobile drive unit 20d needs a particular type of repair.” Paragraph 0157)
wherein the maintenance zone is configured to repair and/or maintain the moving device being shut down. (D’Andrea: “In particular embodiments, inventory system 10 may include automated repair stations 992 that are capable of repairing certain types of malfunctions or replacing certain types of parts. For example, inventory system 10 may include an automated repair station 992 that can replace blown tires, clean sensors, or perform other types of repairs with limited or no human involvement. In such embodiments, resource scheduling module 92 may select a destination at or near an appropriate automated repair station 992, such as cells 14m, 14n, and 14o, in response to determining mobile drive unit 20d needs repair or, in response to determining mobile drive unit 20d needs a particular type of repair.” paragraph 0157)
One of ordinary skill in the art would have recognized that applying the known technique of Chik, namely, an automated manufacturing system, with the known techniques of D’Andrea, namely, an automated inventory system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Chik to provide the transfer of tools and materials between components of a manufacturing system with the teachings of D’Andrea to repair transports utilized in an automated system would have been recognized by those of ordinary skill in the art as resulting in an improved automated warehousing system (i.e., including a repair station in an automated manufacturing system of Chik based on the teachings of repairing transports in a warehousing system in D’Andrea).

Claim 12:
Chik does not explicitly describe a maintenance zone as described below.  However, D’Andrea teaches the maintenance zone as described below.  
(D’Andrea: “As one example, in particular embodiments, the capability state of mobile drive unit 20d may relate to its state of repair. If any components, or a specific component, of mobile drive unit 20d breaks or becomes unusable, mobile drive unit 20 may transmit capability message 990 to resource scheduling module 92. Resource scheduling module 92 may then select a destination for mobile drive unit 20 based on the knowledge that mobile drive unit 20d needs repair.   In particular embodiments, inventory system 10 may include automated repair stations 992 that are capable of repairing certain types of malfunctions or replacing certain types of parts. For example, inventory system 10 may include an automated repair station 992 that can replace blown tires, clean sensors, or perform other types of repairs with limited or no human involvement. In such embodiments, resource scheduling module 92 may select a destination at or near an appropriate automated repair station 992, such as cells 14m, 14n, and 14o, in response to determining mobile drive unit 20d needs repair or, in response to determining mobile drive unit 20d needs a particular type of repair.” paragraph 0157)
Chik and D’Andrea are combinable for the same rationale as set forth above with respect to claim 2.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0244594 (Chik) in view of U.S. Patent Application Publication No. 2009/0238664 (Murata).


Claim 3:
Chik does not explicitly describe a robot as described below.  However, Murata teaches the robot as described below.  
The cited prior art describes the automated warehousing system of claim 1, 
wherein the moving device is a transfer robot; and (Murata: “The robot controller responds to the order or instruction from a controller 20 and drives each device or portion of the in-storage transporting apparatus 19, to thereby transfer the FOUP 3 among the racks 15.” Paragraph 0052; “The transporting carriage 2 is the OHT (Overhead Hoist Transport) driven by, for example, a linear motor and transports the FOUP 3 to the stocker 10, a not-illustrated manufacturing apparatus, OHT buffer, large scale stocker, and the like. The transporting carriage 2 includes therein a hoist 2a which moves in the vertical direction.” Paragraph 0046; Chik: “A transport system, such as an AMHS is provided for the main bay and bays. The AMHS, in the embodiment, for example, comprises an overhead transport (OHT) system. The overhead transport system includes tracks 222 and 242 in which transport vehicles travel. Other types of transport systems are also useful. Typically, a loop contains multiple vehicles and travel in one direction. Other configurations, bi-directional travel within a loop, can also be useful. Transport vehicles in tracks 222 facilitate transfer of wafers contained in a carrier to tools within a bay (intra-bay) while transport vehicles in track 242 facilitate transfer of carriers between bays (inter-bay). Various types of carriers, such as front opening unified pods (FOUPs) can be used. Other types of carriers, including standard mechanical interface (SMIF) pods, are also useful.” Paragraph 0019)
the transfer robot is configured to move the in-process product to corresponding zones. (Murata: “The transporting carriage 2 is the OHT (Overhead Hoist Transport) driven by, for example, a linear motor and transports the FOUP 3 to the stocker 10, a not-illustrated manufacturing apparatus, OHT buffer, large scale stocker, and the like. The transporting carriage 2 includes therein a hoist 2a which moves in the vertical direction.” Paragraph 0046)
One of ordinary skill in the art would have recognized that applying the known technique of Chik, namely, an automated manufacturing system, with the known techniques of Murata, namely, transportation and storage in a manufacturing system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Chik to provide the transfer of tools and materials between components of a manufacturing system with the teachings of Murata to utilize robots within a manufacturing system would have been recognized by those of ordinary skill in the art as resulting in an improved automated warehousing system (i.e., using robots in an automated manufacturing system of Chik based on the teachings of using robots in a manufacturing system in Murata).

Claim 4:
Chik does not explicitly describe a robot as described below.  However, Murata teaches the robot as described below.  
The cited prior art describes the automated warehousing system of claim [[4]] 3, wherein the transfer robot includes a programmable logic controller that is configured to receive a control  (Murata: “In FIG. 2, the stocker 10 has: an in-storage transporting apparatus 19 including a putting portion 11, a horizontal driving portion 13, and a vertical driving portion 14; and a plurality of racks 15. The in-storage transporting apparatus 19, as one example of the "driving portion" of the present invention, is provided with a not-illustrated robot controller. The robot controller responds to the order or instruction from a controller 20 and drives each device or portion of the in-storage transporting apparatus 19, to thereby transfer the FOUP 3 among the racks 15. By this transferring, the FOUP 3 is put on the intended rack (i.e. a rack for storing or keeping) among the racks 15. Thus the FOUP 3 is stored in the stocker 10. Alternatively, as described later in detail, the FOUP 3 is transferred to a rack 15 which functions as a port for loading and unloading.” Paragraph 0052)
Chik and Murata are combinable for the same rationale as set forth above with respect to claim 3.


Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0244594 (Chik) in view of U.S. Patent Application Publication No. 2011/0241845 (Sullivan).


Claim 5:
Chik does not explicitly describe a computer as described below.  However, Sullivan teaches the computer as described below.  
(Sullivan: “The controller 760 may be any suitable controller configured for the operation of the AMHS. The controller 760 may include, for example, a memory 765 and any suitable software or hardware for operating the AMHS, such as material control system 770. The controller may be suitably connected to, for example, the transport vehicle(s) 710 and the identification reader(s) 730 through any suitable connections such as an AMHS communication network 750. The AMHS communication network 750 may be any suitable wired or wireless network including, but not limited to, an Ethernet local area network (LAN), a wide area network (WAN), a cellular network, a radio frequency network or any other suitable short or long range communication network.” Paragraph 0043)
One of ordinary skill in the art would have recognized that applying the known technique of Chik, namely, an automated manufacturing system, with the known techniques of Sullivan, namely, automated material handling system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Chik to provide the transfer of tools and materials between components of a manufacturing system with the teachings of Sullivan to utilize various components to automate a material handling system would have been recognized by those of ordinary skill in the art as resulting in an improved automated warehousing system (i.e., using computerized components in an automated manufacturing system of Chik based on the teachings of using computerized components in an automated material handling system in Sullivan).

Claim 6:

The cited prior art describes the automated warehousing system of claim 1 further comprising 
a reader at an entrance of each zone;  (Sullivan: “As can be seen in FIG. 6, RFID readers 680-684 may be placed at any suitable locations in the AMHS. In this exemplary embodiment, the RFID readers 680-684 may be located along the AMHS track, such as along track segments 630 and 631. In one exemplary embodiment the readers 680-684 may be located below the track segments but in alternate embodiments the readers may have any suitable positional relationship with the track segments. In this example, the RFID readers 683, 684 are located at the end of each track segment so that identification information is gathered from each carrier 720 as the carrier leaves a respective track segment 630, 631 or a respective processing tool 403. In other exemplary embodiments, RFID readers 680-682 may also be located at the beginning and/or in/on the turntables 670-672 that connect the different AMHS tracks so that the identification information may be gathered as the carriers enter/leave the respective tracks. In alternate embodiments the readers may be located in any suitable areas of the track segments including, but not limited to, the beginning of the track segments.” Paragraph 0047; Chik: see the bays 220 as illustrated in figure 2 and as described in paragraph 0019)
wherein the reader is configured to identify identification information of the in-process product carried by the moving device. (Sullivan: “In this exemplary embodiment, a transport vehicle such as vehicle 710 may pick a carrier 720 from one of the processing stations 403 (FIG. 8, Block 800). The vehicle 710 may transport the carrier 720 along, for example track segment 630 past an identification reader such as, for example, reader 684 (FIG. 8, Block 805). As the vehicle 710 passes the reader 684, vehicle sensor 732 detects the vehicle 710 and triggers the reading of the carrier identification through, for example, the reader antenna 731 (FIG. 8, Block 810). The antenna reads the identification of the carrier 720 from the RFID tag 721 and sends a signal regarding the tag identifier to the controller 760 (FIG. 8, Blocks 815, 820). The controller 760 may determine if the carrier 720 and its contents are in a desired location within the AMHS (e.g. verify the carrier that is being picked up is the carrier that is scheduled to be picked up by the vehicle at, for example, a predetermined time and location) based on the identification information read by the reader (FIG. 8, Block 825). For example, the material control system 770 of the controller 760 may look up, for example, the content of the carrier 720 corresponding to the identification information read by the reader in the association database. In alternate embodiments, the carrier and its contents can be verified in any suitable manner.” Paragraph 0048; “As described above and as can be seen in FIGS. 6 and 7, the RFID reader 680, 681, 682, 683, 684 may be located along a track or at a turntable of the AMHS. The RFID readers 680, 681, 682, 683, 684 may be any suitable readers configured to capture tag information as the tag is passed by the reader or vice versa. For example, the readers 680, 681, 682, 683, 684 may be substantially similar to RFID reader 730. The RFID reader 730 may include any suitable antenna 731 for receiving information from the RFID tag 721 and a sensor 732 for detecting the presence of the transport vehicle 710, RFID tag 721 and/or carrier 720.” Paragraph 0046; Chik: “Tracking of the FOUP can be achieved by, for example, bar codes or radio frequency tags. Other techniques for tracking FOUPs are also useful.” Paragraph 0024)
Chik and Sullivan are combinable for the same rationale as set forth above with respect to claim 5.

Claim 7:
Chik does not explicitly describe a sensor as described below.  However, Sullivan teaches the sensor as described below.  
The cited prior art describes the automated warehousing system of claim 6, wherein the reader includes a radio frequency identification sensor. (Sullivan: “As described above and as can be seen in FIGS. 6 and 7, the RFID reader 680, 681, 682, 683, 684 may be located along a track or at a turntable of the AMHS. The RFID readers 680, 681, 682, 683, 684 may be any suitable readers configured to capture tag information as the tag is passed by the reader or vice versa. For example, the readers 680, 681, 682, 683, 684 may be substantially similar to RFID reader 730. The RFID reader 730 may include any suitable antenna 731 for receiving information from the RFID tag 721 and a sensor 732 for detecting the presence of the transport vehicle 710, RFID tag 721 and/or carrier 720.” Paragraph 0046; Chik: “Tracking of the FOUP can be achieved by, for example, bar codes or radio frequency tags. Other techniques for tracking FOUPs are also useful.” Paragraph 0024)
Chik and Sullivan are combinable for the same rationale as set forth above with respect to claim 5.

Claim 14:
Chik does not explicitly describe a sensor as described below.  However, Sullivan teaches the sensor as described below.  
The cited prior art describes the method of claim 13, further comprising: 
when the in-process product passes through an entrance of a current zone, using a reader disposed at the entrance to identify identification information of the in-process product carried by the moving device; (Sullivan: “In this exemplary embodiment, a transport vehicle such as vehicle 710 may pick a carrier 720 from one of the processing stations 403 (FIG. 8, Block 800). The vehicle 710 may transport the carrier 720 along, for example track segment 630 past an identification reader such as, for example, reader 684 (FIG. 8, Block 805). As the vehicle 710 passes the reader 684, vehicle sensor 732 detects the vehicle 710 and triggers the reading of the carrier identification through, for example, the reader antenna 731 (FIG. 8, Block 810). The antenna reads the identification of the carrier 720 from the RFID tag 721 and sends a signal regarding the tag identifier to the controller 760 (FIG. 8, Blocks 815, 820). The controller 760 may determine if the carrier 720 and its contents are in a desired location within the AMHS (e.g. verify the carrier that is being picked up is the carrier that is scheduled to be picked up by the vehicle at, for example, a predetermined time and location) based on the identification information read by the reader (FIG. 8, Block 825). For example, the material control system 770 of the controller 760 may look up, for example, the content of the carrier 720 corresponding to the identification information read by the reader in the association database. In alternate embodiments, the carrier and its contents can be verified in any suitable manner.” Paragraph 0048; “As can be seen in FIG. 6, RFID readers 680-684 may be placed at any suitable locations in the AMHS. In this exemplary embodiment, the RFID readers 680-684 may be located along the AMHS track, such as along track segments 630 and 631. In one exemplary embodiment the readers 680-684 may be located below the track segments but in alternate embodiments the readers may have any suitable positional relationship with the track segments. In this example, the RFID readers 683, 684 are located at the end of each track segment so that identification information is gathered from each carrier 720 as the carrier leaves a respective track segment 630, 631 or a respective processing tool 403. In other exemplary embodiments, RFID readers 680-682 may also be located at the beginning and/or in/on the turntables 670-672 that connect the different AMHS tracks so that the identification information may be gathered as the carriers enter/leave the respective tracks. In alternate embodiments the readers may be located in any suitable areas of the track segments including, but not limited to, the beginning of the track segments.” Paragraph 0047; Chik: see the bays 220 as illustrated in figure 2 and as described in paragraph 0019)
based on the identification information, determining whether the current zone is the zone that corresponds to the next manufacturing process to be performed at the in-process product; (Sullivan: see the determine if mismatch exists 825 – Yes and corresponding actions 835, 840, 845 as illustrated in figures 8, 10 and as described in paragraphs 0049, 0051)
when determining that the current zone is the zone that corresponds to the next manufacturing process to be performed at the in-process product, the moving device or (Sullivan: see the determine if mismatch exists 825 – no – and process carrier 830 as illustrated in figure 10; “If the content of the carrier and/or identification information matches a predetermined identification information/carrier contents in, for example, the database for a predetermined processing operation (e.g. the carrier is the carrier scheduled to be picked up), the material control system 770 may cause the vehicle 710 to transport the carrier 720 to a predetermined location including, but not limited to, processing stations and storage areas (FIG. 8, Block 830).” Paragraph 0049)
when determining that the current zone is not the zone that corresponds to the next manufacturing process to be performed at the in-process product, the controller controls the moving device to move the in-process product from the current zone to the zone that corresponds to the next manufacturing process to be performed at the in-process product. (Sullivan: see the determine if mismatch exists 825 – yes – and subsequent determine destination 840 as illustrated in figure 10; “If the content of the carrier and/or the identification information does not match a predetermined identification information/carrier content the material control system 770 may provide an automatic recovery of the mislocated carrier/payload. For example, the material control system 770 may instruct the transport vehicle of the AMHS to transport the carrier 720 to any suitable area of the AMHS such as a reconfiguration station where the contents of the carrier 720 can be re-identified and/or re-associated with the carrier identifier. The reconfiguration station may be any suitable station. In one exemplary embodiment, the reconfiguration station may be a manually operated station where an operator inspects the contents of the carrier 720 and re-associates the content of the carrier 720 with the carrier identification. In another exemplary embodiment, the reconfiguration station may be an automated station where, for example, a robot inspects the contents of the carrier 720 with any suitable sensors and re-associates the contents with the carrier identification. In alternate embodiments the content of the carrier may be inspected/re-associated in any suitable manner. In still other exemplary embodiments any suitable operations for reintroducing the contents of the carrier back into the WIP may be conducted at the reconfiguration station. For example, if a mismatch is found the material control system 770 may treat the contents of the carrier 720 as a new lot with a new identifier, determine a desired destination of the carrier based on, for example, the carrier contents via real time dispatching, or duplicate the lot handling by reinserting the carrier 720 into the WIP at a predetermined location (FIG. 8, Blocks 835-845). In alternate embodiments, the mislocated carriers and their respective content or payload can be reintroduced into the WIP in any suitable manner such that they are inserted at a desired stage of processing.” Paragraph 0049)
Chik and Sullivan are combinable for the same rationale as set forth above with respect to claim 5.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0244594 (Chik) in view of Y. J. Jang and G. Choi, "Introduction to Automated Material Handling Systems in LCD Panel .


Claim 10:
Chik does not explicitly describe a color substrate as described below.  However, Jang teaches the color substrate as described below.  
The cited prior art describes the production line of claim 9, wherein the production line is a production line for manufacturing color substrates in the display panels. (Jang: see the LCD manufacturing process with the substrates and colors as described in sections I and II.A)
One of ordinary skill in the art would have recognized that applying the known technique of Chik, namely, an automated manufacturing system, with the known techniques of Jang, namely, automated material handling system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Chik to provide the transfer of tools and materials between components of a manufacturing system with the teachings of Jang to use automated material handling systems in LCD panel production lines would have been recognized by those of ordinary skill in the art as resulting in an improved automated warehousing system (i.e., manufacturing various components in an automated manufacturing system of Chik based on the teachings of manufacturing LCD panels in an automated material handling system in Jang).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher E. Everett/            Primary Examiner, Art Unit 2116